DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicants' arguments filed March 8, 2021 have been fully considered but they are not persuasive.  
Regarding claims 1 and 10, the sampling limitation does not overcome the Examiner’s interpretation of the phrase, “in accordance with”.  As noted, this phrase does not require that output current is known or even directly used in the on/off control of the output control switch.  While the sampling limitation now shows that output current is known, the claim still does not recite how the output current is used.  Sampling output current is known in the art (see Ma US 2004/0201282; par 29).  Taking current samples, where that information is never used, is within the level of ordinary skill in the art.
Regarding claim 7, he applicants do not present any arguments against the art rejection of the claim.  The amended limitation does not overcome the Examiner’s interpretation that the transistors are not clearly defined in the claim.  That the power stage circuit “comprises” transistors does not require them to actually be used as part of the voltage conversion/regulation functionality.  Adding more switching transistors to Chen is within the level of ordinary skill in the art.  To overcome this interpretation, the applicants should amend the claim to explicitly define where the switching transistors are connected in the power stage circuit.  
The claim objections and §112(b) rejection are withdrawn. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 2011/0254468) in view of Ma (US 2016/0124447).
With respect to claim 1, Chen discloses a voltage regulation circuit (fig 4-6; par 18-34), comprising: 
a) a power stage circuit (400) with a single inductor (L) and N output circuits (figure 4 shows three output circuits, each includes the components between QPn and Voutn), wherein N is a positive integer that is greater than or equal to three (fig 4 and 6 show that N=3); 
b) each said output circuit comprising an output control switch (QPn) configured to control a duration of an on time of said output circuit, and an output switch control circuit (within 600, items 60n as shown in fig 6) configured to control said output control switch, wherein an off operation of the first to the (N-1)th output control switch is controlled in accordance with an output voltage (VFBn fed into CMP5-7) and an output current of said output circuit (In fed into CMP2-4), in order to maintain an output voltage of said output circuit to be constant (abstract, output voltages are “stabilized”); and 

It is noted that the claim recites that the off operation of the output control switch is controlled “in accordance with an output voltage and an output current”.  The claim does not recite voltage sensing or the purposeful use of output voltage or output current as distinct variables in a control algorithm.  The Chen voltage feedback is clearly part of a voltage sensing feedback (using voltage dividers shown in figure 4).  This feedback loop (shown in fig 6) is “in accordance” with both the output voltage and output current.  Ohm’s Law states that V = IR.  Thus, if Chen is using output voltage measurements, this control is “in accordance” with output current.  
Chen discloses N=3 output stages, where each stage controls the off time of an output switch “in accordance” with output voltage/current.  Chen also discloses that a stage is triggered on when the previous stage turns off (the inverse of PG1 is only high when PG1 is low and the first stage is off; thus allowing stage 2 to turn on).  Chen does not expressly disclose independent output current sampling.  Ma disclose a single input, multiple output voltage regulation circuit, wherein said output currents are sampled independently (par 29).
Chen and Ma are analogous because they are from the same field of endeavor, namely single input, multiple output voltage regulation circuits.  At the time of the earliest priority date of the application, it would have been obvious to one skilled in the 
With respect to claim 2, Chen discloses an on operation of the first output control switch is controlled by a clock signal (the inverse of NG; fig 4 shows that NG is created by a Sawtooth wave (at the input of CMP1; thus NG is “a clock signal”), and an operation of the second to the Nth output circuit is controlled in accordance with the off control signal of the previous output control switch (inverse of PG1 and PG2).  
With respect to claim 3, the numbering of the Chen output stages is reversed (the first is on the bottom of figures 4 and 6; then the second is in the middle, and the Nth is on the top).  Chen discloses the off operation of the Nth output control switch is controlled by a clock signal (inverse of NG), and the off operation of the first to the (N-1)th output control switch is controlled in accordance with a comparison between a reference current signal (I2 and I3) representing the output current and a feedback compensation signal representing an error between the output voltage and an expected output voltage (see par 26).
With respect to claim 4, Chen discloses an off signal generation circuit, comprising: 
a) an output voltage feedback compensation circuit (604-606) configured to generate the feedback compensation signal by compensating an error 
b) an output current integration circuit (601-603) configured to generate said reference current signal by integrating a sampling signal that represents said output current; and 
c) a comparison circuit (CMP2-4 or CMP5-7) configured to compare said reference current signal against said feedback compensation signal to generate said off control signal.  
The claim defines the structure of the comparison circuit. It is “Configured to compare” any two values that are provided at its input terminals.  If the input signals are changed, the structure of the comparison circuit is not affected (it retains the same internal configuration).  It would appear that the claim would be more accurate if it recited “a comparison circuit comprising a first input coupled to the output of the output voltage feedback compensation circuit to receive the output voltage sampling signal and a second input coupled to the output of the current integration circuit to receive the reference current signal, and an output of the comparison circuit is the off control signal.”  Such language would actually define the structure/configuration of the off signal generation circuit as a whole (instead of the comparison circuit itself).  
With respect to claim 5, Chen discloses said output current integration circuit comprises: 
a) a discharging switch (QN4-6) controlled to be off in the on time interval of said output control switch, and to be on in the off time interval of said output control switch; 

c) a current source (I1-3) that represents said output current (par 26), wherein said discharging switch, said capacitor and said current source are coupled in parallel with each other (they are all coupled between their common node and ground), wherein said capacitor is charged by said current source in the on time interval of said output control switch, and said capacitor is discharged during at least a portion of the off time interval of said output control switch (par 28-30).  
With respect to claim 10, Chen and Ma combine to disclose the apparatus necessary to complete the recited method steps, as discussed above in the art rejections of claims 1-2.  Chen further discloses step (a) controlling a duty cycle of a switching transistor (QN0) of a power stage to control energy transferred to the N output circuits.  At the time of the applicants’ earliest prior date, it would have been obvious to duplicate the Chen transistor (QN0) to provide a plurality.  Id.  The references are analogous, as discussed above. 
With respect to claims 11-13, Chen and Ma combine to disclose the apparatus necessary to complete the recited method steps, as discussed above in the art rejections of claims 4, 1, and 4, respectively. 
Claims 6-7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Ma and Kobayashi (US 2016/0124447).
With respect to claims 6 and 16, Chen discloses the output voltage feedback compensation circuit comprises: 

b) an error amplifier (CMP5-7) configured to calculate and amplify an error between said voltage sampling signal and a reference voltage signal.
Chen does not expressly disclose a compensation circuit.  Kobayashi (fig 1) discloses a converter voltage feedback loop that includes a compensation circuit (“compensation capacitor”) coupled to an output of an error amplifier (“error amplifier”), and being configured to compensate an output signal of said error amplifier to generate said feedback compensation signal.  
Chen and Kobayashi are analogous because they are from the same field of endeavor, namely voltage feedback loops.  At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to modify Chen to include the compensation circuit, as taught by Kobayashi.  The motivation for doing so would have been the application of known technique to a known device ready for improvement to yield predictable results.  MPEP §2143(D).  The skilled artisan would have been aware of the availability of placing a capacitor at the output of an error amplifier and when/why to use one.
With respect to claim 7, the Kobayashi compensation circuit is interpreted as creating the weighted average of the error amplifier.  Support for this can be found in the applicants’ figure 2.  When modified by Kobayashi, Chen discloses: 
a) feedback compensation signals of said output circuits representing an error between the output voltage and an expected output voltage are weighted D5-7; the outputs of CMP5-7 are the weighted averages of feedback compensation signals); 
b) said reference signal is compared (at OR1-3) against a current sampling signal (VD2-4) representing an inductor current to generate a reset signal by a flip-flop (FF2-4); and 
c) said power stage circuit comprises a first transistor, and on and off operations of said first and switching transistor of said power stage circuit is controlled by said reset signal and said clock signal (FF1 uses the reset signal from the VFB1 and the clock signal (SAW) to control the transistor of the power stage.  
The references are analogous, as discussed above.
It appears that Chen only has a first switching transistor.  At the time of the applicants’ earliest filing date, it would have been obvious to duplicate this transistors to create a second switching transistor.  The claim does not define where these switching transistors are or what functionality they accomplish.  That they are part of the power stage does not require them to be used in regulating the intermediate voltage that is passed to the output stages.  Their presence is entirely arbitrary within the power stage.  Thus, adding another switching transistor to Chen (that doesn’t do anything) would have been within the level of ordinary skill in the art.  See also MPEP §2144.04(VI)(B). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADI AMRANY whose telephone number is (571)272-0415.  The examiner can normally be reached on Monday - Friday, 8am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 5712722800 x36.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/ADI AMRANY/Primary Examiner, Art Unit 2836